Citation Nr: 1821457	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim for service connection for stomach cancer and treatment thereof.

2. Whether new and material evidence has been introduced to reopen a claim for service connection for gout.

3. Whether new and material evidence has been introduced to reopen a claim for service connection for liver cancer.

4. Whether new and material evidence has been introduced to reopen a claim for service connection for glaucoma.

5. Whether new and material evidence has been introduced to reopen a claim for service connection for chronic nephritis.

6. Whether new and material evidence has been introduced to reopen a claim for service connection for bilateral hearing loss.
	


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


ATTORNEY FOR THE BOARD

Z. Sahraie., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1967 to March 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran's claims for service connection for stomach cancer, gout, liver cancer, glaucoma, chronic nephritis, and bilateral hearing loss were denied in September 2013 rating decisions.  The Veteran was informed of the decisions and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence associated with the record since the September 2013 final denials is cumulative or redundant and does not raise a reasonable probability of substantiating the claims of entitlement to service connection for stomach cancer, gout, liver cancer, glaucoma, chronic nephritis, or bilateral hearing loss.


CONCLUSIONS OF LAW

1. The September 2013 rating decision denying entitlement to service connection for stomach cancer, gout, liver cancer, glaucoma, chronic nephritis, and bilateral hearing loss, are final.  38 U.S.C. § 1705(c); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence to reopen the claims of entitlement to service connection for stomach cancer, gout, liver cancer, glaucoma, chronic nephritis, or bilateral hearing loss has not been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Board finds that additional medical examinations are not necessary in this case.  Specifically, the Board finds that no evidence has been introduced indicating the possible presence of a nexus between any of the above-enumerated conditions and any aspect of the Veteran's active duty service, nor is there competent and credible lay evidence of continuity of symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Rather, the evidence of record reflects current diagnoses furnished for the first time decades following separation, with no apparent etiological relationship to service.  Moreover, no treating or examining provider has suggested any possibility of an etiological relationship existing between the Veteran's current disabilities and any aspect of his active duty service.  The Veteran has been apprised of the type of evidence needed to substantiate his claims.   Such evidence has not been received into the record, and the Veteran has not identified any outstanding evidence, nor has he requested a hearing in this case.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board's decision to deny reopening and, consequently, not to order additional development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

The Veteran's service connection claims for stomach cancer, gout, liver cancer, glaucoma, chronic nephritis, and bilateral hearing loss were originally denied in September 2013.  The Veteran was informed of the rating decisions, but did not appeal or submit new and material evidence within one year; hence, the rating decisions became final.  

On review of the evidence that has been received into the record since the September 2013 RO decision, the Board finds the evidence cumulative or redundant with respect to the already extant record as of September 2013.  In other words, there has never been any dispute in this case as to the propriety or validity of the Veteran's current diagnoses of residuals of stomach cancer, gout, liver cancer, glaucoma, kidney problems, or hearing loss.  This evidence was of record at the time of the September 2013 denials. What was lacking at that time, was evidence suggesting any plausible link between any of these conditions and the Veteran's active duty service.  The evidence submitted since September 2013 consists of treatment records that merely reiterate the presence of current disabilities, a fact that was already established.  

Hence, the Board finds that the evidence received since the September 2013 final rating decisions is cumulative or redundant, and does not raise even a reasonable possibility of substantiating the claims for entitlement to service connection.  Consequently, new and material evidence has not been received to reopen the claim; the Veteran's appeal must be denied, and the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5. Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for stomach cancer is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for gout is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for liver cancer is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for glaucoma is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for chronic nephritis is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


